Jones Soda Co.
1000 1st Ave S, Suite 100
Seattle, WA 98134
T 206-624-3357
F 206-624-6857
www.jonessoda.com

December 1, 2011

Carrie Traner
[Address]

Re: Vice President of Finance

Dear Carrie,

I am pleased to offer you the position of Vice President of Finance, with an
effective promotion date of December 1, 2011.

As a senior executive for the company, your success in the role of VP of Finance
will be based on your ability to lead, inspire and develop your Jones Soda team
through accountability, discipline and achieving great results. See job
description for a list of complete responsibilities. We will draft and agree to
a set of goals together but they will include reference to the following:
Quality of our people; execution of business plan initiatives; structured
planning for your team.

Your compensation will be as follows:

Salary: $126,000.00 per annum



      Review Period: There will be a review after the first three months of your
new position with reviews annually thereafter.



      Bonus: Bonuses are set annually and follow the corporate bonus plan.
Annual bonus for your position is set at 25% of base salary with the achievement
of 100% of plan. There is an opportunity to achieve additional bonus dollars
based on incremental achievement above plan. The corporate bonus plan is subject
to approval by the Compensation and Governance Committee.



      Your bonus for 2011 will be determined according to the bonus plan
established for you in early 2011 as set forth on Attachment A to this letter.

Cell Phone Allowance: $150/month

Benefits: Medical, Dental, Vision

401(k): Eligible for the Company’s 401(k) plan

Vacation: 4 weeks per annum



      Stock Options: Subject to approval by the Compensation and Governance
Committee (the “Compensation Committee”), a stock option to purchase 70,000
shares of the Company common stock pursuant to the terms of the Company’s 2011
Incentive Plan (the “Plan”) at an exercise price equal to the closing price of
the Company’s common stock (as reported on the Nasdaq Stock Market) on the date
of grant (to be on or prior to the next meeting of the Compensation Committee),
such stock option to have a term of ten years and to vest and become exercisable
at the rate of 25% one year from the date of grant and an additional 1/48th each
additional one-month period thereafter (subject to your continuous service with
the Company). This stock option and any future stock options you may be granted
are subject to the Plan (or any successor stock option plan under which such
options are granted) as filed with the Securities and Exchange Commission and to
approval by the Compensation Committee.



      Severance: The Company realizes that there may be issues that are out of
your control regarding ownership. Therefore, if the Company or its successor
terminates your employment without Cause (as defined in the Plan) in connection
with a Change of Control (as defined in the Plan), you will receive a lump sum
severance payment equal to three months of your then current annual base salary,
payable within two and one-half (2-1/2) months following your termination date.



      Withholding: The Company may withhold (or cause to be withheld) from any
payment or benefit provided in this letter any taxes that are required to be
withheld under any applicable law.



      Section 409A: The payments and benefits provided for in this letter are
intended to be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan
exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Section 409A is applicable to such payments and
benefits, the parties intend that this letter (and such payments and benefits)
shall comply with the deferral, payout and other limitations and restrictions
imposed under Section 409A and the regulations, rulings and other guidance
issued thereunder. Notwithstanding any other provision of this letter to the
contrary, this letter shall be interpreted, operated and administered in a
manner consistent with such intentions. Without limiting the generality of the
foregoing, and notwithstanding any other provision of this letter to the
contrary, with respect to any payments and benefits under this letter to which
Section 409A applies, all references in this letter to termination of your
employment are intended to mean your “separation from service,” within the
meaning of Section 409A(a)(2)(A)(i). In addition, if you are treated as a
“specified employee,” within the meaning of Section 409A(a)(2)(B)(i), then to
the extent necessary to avoid subjecting you to the imposition of any additional
tax under Section 409A, amounts that would otherwise be payable under this
letter during the six-month period immediately following your separation from
service shall not be paid to you during such period, but shall instead be
accumulated and paid to you (or, in the event of your death, to your estate) in
a lump sum on the first business day following the earlier of (a) the date that
is six months after your separation from service or (b) your death.

You will be required, as a condition of your employment with Jones Soda Co., to
sign the company’s Confidentiality Agreement. By signing this letter, you
represent that you are not restricted by contractual commitments inconsistent
with your obligations to Jones Soda Co. You are expected to abide by the Jones
Soda employee handbook and policies during your term of employment with Jones
Soda. You will also be required to sign, promote and enforce our Code of
Conduct.

As with all Jones Soda employees, you will be employed “at will” meaning that
either you or Jones Soda may terminate the employment relationship at any time
for any lawful reason.

If you have any questions please give me a call at your convenience.

If you are in agreement with the above, please confirm below.

     
Sincerely,
Jones Soda Co.
 
Confirmed and agreed:
Per:
 

/s/ William R. Meissner
 

William Meissner
Chief Executive Officer
  Per: /s/ Carrie L. Traner
Carrie Traner

1

Attachment A

2011 BONUS PLAN

The 2011 Bonus Plan (the “Plan”) is a cash bonus plan for Carrie Traner. The
performance period for the Plan is January 1, 2011 to December 31, 2011 (the
“Performance Period”).

The Company’s Board of Directors (the “Board”) administers the Plan. The Board,
in its sole discretion, determines the actual bonus (if any) payable pursuant to
the Plan. The target bonus is equal to 25% of the participant’s actual 2011 base
salary (the “Target Bonus”), resulting in a Target Bonus for Ms. Traner of
$27,833.33.

Payout under the Plan will be determined as follows:

Fifty percent (50%) will be based on achievement of key performance criteria
during the Performance Period and fifty percent (50%) will be based on the
achievement of the three Company performance measures specified below during the
Performance Period (the “Traner Corporate Performance Component”), as follows:

                          Performance Measure       Weighting        
Key Performance Criteria
            50       %  
Revenue Growth
            16.66       %  
Gross Profit Growth
            16.67       %  
Combined Case Sales of New Products
            16.67       %  

The key performance criteria for Ms. Traner were developed by the Company’s
Chief Executive Officer and then-serving Chief Financial Officer. Payout under
this component will be determined by the Board, in consultation with the Chief
Executive Officer. There is no minimum or maximum payout applicable to this
component.

The specific targets for each of the measures under the Traner Corporate
Performance Component will be as determined by the Board in its sole discretion.
Achievement of 100% of the target for a measure under the Traner Corporate
Performance Component will result in 100% payout for that measure. Achievement
below 100% of the target for a measure under the O’Brien Corporate Performance
Component will result in a reduction of the payout for that measure by 2% for
each percentage point of underachievement.

General
The Board shall approve all payouts under the Plan. The Board may, in its sole
discretion, make adjustments to the payouts under the Plan as a result of
extraordinary events and/or conditions that either positively or negatively
impact the Company’s performance.

Unless specifically provided otherwise in a written agreement between the
Company and Ms. Traner, Ms. Traner must be continuously employed by the Company
from January 1, 2011 through December 31, 2011 to be eligible for payment under
the Plan. If Ms. Traner meets these eligibility requirements, she will be
eligible to receive a bonus, even if she is not employed by the Company on the
date the bonus payment is made. Payment of any bonus will be made as soon as
practicable after the end of the Performance Period, but in any event will be
made by March 15, 2012. Any bonus will be paid in cash in a single lump sum,
subject to payroll taxes and tax withholding.

Any bonus that may become payable under the Plan will be paid solely from the
general assets of the Company. Nothing in the Plan should be construed to create
a trust or to establish or evidence any claim of any right to payment of a bonus
other than as an unsecured general creditor with respect to any payment to which
Ms. Traner may be entitled.

Ms. Traner will not have any claim to a bonus under the Plan, and the Board will
have no obligation for uniformity of treatment of Ms. Traner with any other
potential recipient of a bonus. Furthermore, nothing in the Plan will be deemed
to limit in any way the Board’s full discretion to determine whether to grant
any bonus hereunder.

The Board reserves the right to unilaterally amend, modify or terminate the Plan
at any time, including amending the Plan as it deems necessary or desirable to
avoid adverse tax consequences under Section 409A of the Internal Revenue Code
of 1986, as amended.

2